Citation Nr: 1023349	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-09 222	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for a left buttock 
disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for moles, back and 
neck.

5.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to 
August 2000 and from May 2003 to May 2005.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2007, the Veteran filed a notice of disagreement 
with regard to the issues of service connection for a left 
leg condition, a left buttock condition, sinusitis, moles on 
the back and neck and dysplasia, as well as the evaluation 
assigned for tinnitus.  The RO issued a statement of the case 
with regard to all issues.  However, in her March 2007 VA 
Form 9, the Veteran indicated that she was only appealing the 
issues of service connection for a left leg condition, a left 
buttock condition, sinusitis, moles on the back and neck, and 
an increased rating for tinnitus.  She has not submitted a 
substantive appeal with regard to the issue of service 
connection for dysplasia, and the issue has not been 
certified for appeal.  Accordingly, the Board will not 
consider this issue.


FINDINGS OF FACT

1.  The Veteran does not have a current left leg disability.

2.  The Veteran does not have a current left buttock 
disability.

3.  The Veteran does not have current sinusitis.

4.  The Veteran does not have current disability from moles 
on the back and neck.

5.  The Veteran currently is assigned the maximum rating for 
persistent or constant tinnitus in accordance with the 
applicable regulatory criteria.  


CONCLUSIONS OF LAW

1.  A left leg disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  A left buttock disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

3.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

4.  Disability from moles on the back and neck was not 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.

5.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The appeal for a higher initial rating for tinnitus arises 
from disagreement with the initial rating following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as the 
initial rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation or evidence of 
such prejudice in this case.

In a July 2005 letter, issued prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate her claims for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Veteran has substantiated her status as a Veteran.  She 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims in a May 2006 letter and a subsequent June 2006 
letter.  VCAA notice should be provided to a claimant before 
the initial unfavorable decision on a claim, as was done 
here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records and 
private treatment records.  

In addition, the Veteran was afforded VA examinations for her 
sinusitis and moles in August 2005 as well as a VA 
audiological examination in July 2006.  

Service Connection Claims

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Left Leg and Left Buttock Condition

Service connection has been established for left trochantric 
bursitis as part of the Veteran's report of pelvic pain.

The Veteran contends that she has a left leg and left buttock 
condition as a result of an in-service motor vehicle accident 
during service in November 2003.  She reports debilitating 
pain that shoots down her left leg from her hip and numbness 
and weakness in the left leg.

Service treatment records show that the Veteran was involved 
in a motor vehicle accident in November 2003.  They also show 
that she was seen in 2004 for complaints of left buttock pain 
and left leg pain.  Examination findings were normal, and 
therefore, no specific etiology for the Veteran's symptoms 
was given.  

On VA examination in August 2005, the Veteran complained of 
intermittent, sharp, shooting pain in the left hip, radiating 
to the left leg and left knee and occasionally extending to 
the ankle, as a result of the aforementioned in-service motor 
vehicle accident in November 2003.  There was full range of 
motion in the left hip and neurological findings were normal.  
The examiner's impression was chronic pain of the left hip 
with radiation to the left lower extremity.  

The post-service medical evidence of record, which includes 
treatment records from the Walter Reed Army Medical Center 
and the Navy Medical Clinic in Beaufort, South Carolina dated 
from October 2005 to May 2006 shows that the Veteran was seen 
for complaints of left hip pain that radiated down the left 
leg to the ankle and left piriformis pain.  She was assessed 
with pain, but no diagnosis of a chronic underlying 
disability was ever made.  

The Veteran has also reported that she takes "Gabatrill" 
(Gabitril) on a daily basis for left buttock pain.  See March 
2007 VA Form 9.  This medication is prescribed for seizures.  
www.gabitril.com.  Service treatment records show that she 
was evaluated for a seizure disorder.  The Veteran has not 
reported any current treatment provider or source for the 
reported prescription.

The Veteran is competent to report her symptoms.  No 
underlying disability, has been identified, despite extensive 
testing and evaluation.  Pain without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a "disability" for which service connection may 
be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).

There is no evidence of a current underlying left leg or left 
buttock disability in this case.  The VA examiner did not 
find a left leg or left buttock disability and there is also 
no other medical evidence, VA or private, of a current left 
leg or left buttock disability.  

In addition, while service connection has been established 
for low back strain, her left leg pain has not been 
associated with the service connected disability.  Cf. 
38 C.F.R. § 3.310 (2009).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claims.

Sinusitis

The Veteran contends that she has sinusitis that began in 
active military service.  Specifically, she asserts that she 
was treated for chronic bronchitis and sinusitis in boot camp 
in 2000 and that since then, and that she has been treated 
multiple times at the Army Medical Clinic in fort 
Leonardwood, Missouri as well as at the Naval Medical Clinic 
in Beaufort, South Carolina.  

She has also reported that she suffers from chronic sinusitis 
several times a year, and that because she has had sinusitis 
so many times, she now recognizes the problem and treats 
herself with over-the-counter medications, as she was 
instructed to do by the last doctor that treated her for the 
condition.  See March 2007 VA Form 9.  As noted above, there 
is no post-service medical evidence of record showing a 
diagnosis or treatment for sinusitis.  

Contrary to the Veteran's contentions, service treatment 
records do not show frequent treatment for sinusitis.  They 
show that she was treated for an episode of sinusitis in 2003 
that resolved without any further complications.  

Furthermore, the competent post-service medical evidence of 
record is negative for any evidence of sinusitis, and some of 
the Veteran's own reports are contrary to her contentions.  

On VA examination in August 2005, the Veteran reported that 
while in service in 2003, she developed a severe upper 
respiratory infection, with symptoms of nasal congestion, 
runniness, sinus headache, shortness of breath and cough, 
productive of greenish yellow sputum and ad that she was 
diagnosed with acute sinusitis and bronchitis.  She also 
reported being treated with antibiotics, an albuterol inhaler 
and nasal spray.  She indicated that her symptoms gradually 
resolved.  The Veteran reported only one other episode of 
sinusitis, and could not recall the date.  

She denied any residual problems related to sinusitis or 
bronchitis.  On physical examination, her nasal passages were 
clear.  The examiner diagnosed a history of acute sinusitis, 
no residuals.  There is no other post-service medical 
evidence of record, VA or private, showing that the Veteran 
has a current diagnosis of sinusitis.

In essence, the evidence of a current diagnosis of sinusitis 
is limited to some of the Veteran's own statements.  The 
Veteran is competent to report her symptoms.  Her contentions 
must, however, be weighed against the statements she made to 
the VA examiner and contemporaneous record.  The 
contemporaneous records are more probative than the 
statements made by the Veteran during the course of her 
pursuit of VA benefits.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.

Moles, Back and Neck

The Veteran contends that moles she has had on her back and 
neck her entire life were irritated while serving as a 
nuclear biological and chemical defense instructor and being 
exposed to CS gas (2-chlorobenzalmalononitrile (also called 
o-Chlorobenzylidene Malononitrile)) on at least a weekly 
basis during active duty.  See March 2007 VA Form 9.

Service treatment records are negative for any findings of 
moles or a medical disability related to moles.  

There is also no post-service medical evidence of record, VA 
or private showing that a medical disability related to moles 
on her back and neck.  On VA examination in August 2005, the 
Veteran complained of a mole on her neck that was itchy, 
painful and that had changed shape and color over the years.  
She also reported a mole on her back that had changed shape 
and color over the years, but indicated that she did not have 
any symptoms related to it.  

On physical examination, there was a left anterior neck mole, 
5mm x 3mm, brownish-red in color and raised 1mm above the 
surface of her skin.  There was also a left back mole, 6mm x 
3mm, flesh-colored with a hyper pigmented center, measuring 
1mm and raised less than 1mm above the skin.  Both moles were 
non-tender to palpation.  The examiner diagnosed "moles, 
benign appearing".

In essence, the evidence of a current disability related to 
moles on the Veteran's back and neck is limited to the 
Veteran's own statements.  The Veteran is competent to report 
her symptoms.  However, she reported no skin problems at the 
time of her examination for separation from service in 
February 2005.  Her service treatment records show that she 
was seen for numerous complaints, but never reported moles or 
symptoms related to moles.

Again, the Board finds the contemporaneous record and 
examination findings to be more persuasive, and hence more 
probative, than the contentions made in the course of the 
claim for benefits.  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claim.

Initial Rating for Tinnitus

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  

The Board attempts to determine the extent to which the 
Veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2009).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).  

The medical evidence in this case shows that the Veteran 
experiences tinnitus.  The Veteran claims that her tinnitus 
is bilateral and therefore, she requests that she be given a 
separate 10 percent rating for each ear.  See July 2006 
audiological examination report and March 2007 VA Form 9.

Diagnostic Code 6260 was revised effective June 23, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2.  The Federal 
Circuit affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral, in Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006). 

The Veteran has been awarded the maximum scheduler rating 
available for this disability.  38 C.F.R. §4.87, Diagnostic 
Code 6260.  There is no basis upon which to award separate 
compensable evaluations for tinnitus in both ears.  
Accordingly, a schedular rating in excess of 10 percent 
cannot be assigned.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

There has been no allegation or evidence of exceptional 
factors in this appeal.  The symptoms of the Veteran's 
disability are tinnitus in both ears.  These symptoms are 
contemplated by the applicable rating criteria.  Thus, 
consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required, and 
referral for consideration of an extraschedular evaluation 
for the service-connected disability addressed herein is not 
warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2008).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

In this case there are no contentions, nor is there other 
evidence, of unemployability.  Further consideration of a 
TDIU is; therefore, not warranted.










        (CONTINUED ON NEXT PAGE)
ORDER

Service connection for a left leg disability is denied.

Service connection for a left buttock disability is denied.

Service connection for sinusitis is denied.

Service connection for moles, back and neck is denied.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


